Name: Council Regulation (EEC) No 2396/89 of 28 July 1989 opening and providing for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Israel, Jordan or Morocco (1989 to 1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 89 Official Journal of the European Communities No L 227/9 COUNCIL REGULATION (EEC) No 2396/89 of 28 July 1989 opening and providing for the administration of Community tariff quotes for cut flowers and flower buds, fresh, originating in Cyprus, Israel, Jordan or Morocco (1989 to 1990) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the additional Protocols to the Agreements between the European Economic Community and the Kingdom of Morocco ('), the Hashemite Kingdom of Jordan (2) and the State of Israel (3) and the Protocol laying down the conditions and procedures for the implement tation of the second stage of the Agreement establishing an association between the European Economic Community and the Republic of Cyprus and adapting certain provisions thereof (4) provide in their respective Articles that fresh cut flowers and flower buds, falling within the CN codes indicated in Article 1 and originating in the abovementioned countries, may be imported into the Community at reduced rates of customs duty within the limits of annual Community tariff quotas of 300, 50, 17 000 and 50 tonnes respectively ; whereas, however, Article 18 of the Protocol with Cyprus provides that the volume of the tariff quota for that country must be increased by 5 % per year from the entry into force of the Protocol, and it will therefore be set at 57,5 tonnes for the 1989 to 1990 period ; Whereas, within the limits of these tariff quotas, customs duties are to be phased out :  under the tariff quotas for Morocco, Jordan and Israel, according to the same timetables and under the same conditions as laid down in Articles 75 and 243 of the Act of Accession of Spain and Portugal,  under the tariff quota for Cyprus, according to the timetable and under the conditions laid down in Articles 5 and 16 of the abovementioned Protocol concerning Cyprus ; Whereas within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic are to apply customs duties calculated in accordance with :  Council Regulation (EEC) No 3189/88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria (*) and Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between the Kingdom of Spain and the Portuguese Republic and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey (6) and Council Regulation (EEC) No 4162/87 of 21 December 1987 laying down arrangements for Spain's iand Portugal's trade with Israel and amending Regulations (EEC) No 449/86 and (EEC) No 2573/87 f7) in respect of the tariff quotas opened for Morocco, Jordan and Israel , and  the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (8), in respect of the tariff quota opened for Cyprus ; Whereas roses with large or small flowers and carnations of the unifloral or multifloral types are covered by the quotas only subject to the conditions laid down by Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and Jordan ( ®), as amended by Regulation (EEC) No 3551 /88 (,0) ; whereas these tariff concessions apply only to imports in respect of which certain price conditions are observed ; Whereas all Community importers should be ensured that equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the product in question into all Member States until the quotas are exhausted ; whereas the quotas should not in this instance be allocated among the Member States, which should, however, be able to draw against the quotas such quantities as they may need, under the conditions and according to the procedure set out in Article 3 ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of drawings made by that economic union may be carried out by any one of its members, (') OJ No L 224, 13. 8 . 1988, p. 18 . 0 OJ No L 297, 21 . 10. 1987, p. 19. (3) OJ No L 327, 30. 11 . 1988, p. 36. (4) OJ No L 393, 31 . 12. 1987, p. 2. 0 OJ No L 287, 20. 10. 1988, p. 1 . « OJ No L 250, 1 . 9 . 1987, p. 1 . 0 OJ No L 396, 31 . 12. 1987, p. 1 . o OJ No L 393, 31 . 12. 1987, p. 37. o OJ No L 382, 31 . 12. 1987, p. 22. (,0) OJ No L 311 , 17. 11 . 1988, p. 1 . No L 227/10 Official Journal of the European Communities 4. 8 . 89 HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 November 1989 to 31 October 1990, the customs duties applicable to imports into the Community of the products listed below originating in Morocco, Jordan, Israel or Cyprus shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order No CN code Description Origin Amount of quota (in tonnes) Quota duty (%) 09.1114 0603 10 51 0603 10 53 0603 10 55 0603 10 61 Fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes Morocco Jordan 300 50 From 1 November to 31 December ,1 989 : 8,5 09.1152 0603 10 65 0603 10 69 0603 10 11 0603 10 13  From 1 November to 31 May  From 1 June to 31 October Israel 17 000 From 1 January to 31 May 1990 : 6,3 09.1306 0603 10 15 0603 10 21 0603 10 25 0603 10 29 From 1 June to 31 October 1990 : 9 09.1420 Cyprus 57,5 From 1 November to 31 December 1989 : 13,9 From 1 January to 31 May 1990 : 12,4 From 1 June to 31 October 1990 : 17,5 force shall be excluded from the quantities drawn from the tariff quota concerned. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the provisions of Regulations (EEC) No 3189/88, (EEC) No 2573/87 and (EEC) No 4162/87 as regards the quotas for Morocco, Jordan and Israel, and with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of Spain and Portugal as regards the quota for Cyprus. 2. In the case of large-flowered and small-flowered roses and unifloral and multifloral carnations, application of the quota referred to in Article 1 (1 ) may be interrupted if it is found at Community level that the price conditions laid down by Regulation (EEC) No 4088/87 are not being observed. In that event, the Commission shall adopt regulations re-establishing the duties applicable to the products in question under the Common Customs Tariff and, where appropriate, re-introducing this Regulation on the dates and in respect of the products and periods indicated in the Regulations in question. However, products on which customs duties have been re-established and imported into the Community during the period in which such re-establishment remains in Article 3 Where an importer presents a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corres ­ ponding to its requirements from the quota volume. 4. 8 . 89 Official Journal of the European Communities No L 227/ 11 Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 November 1989 . This Regulation shall be binding in its entirety and directly applicable in . all Member States . Done at Brussels, 28 July 1989 . For the Council The President M. CHARASSE